DETAILED ACTION
Response to Amendment
In the amendment dated 2/23/2022, the following has occurred: Claims 3 and 5 have been amended.
The 112 objection has been withdrawn in respect to the amendment of Claim 3.
The objection on the title has been withdrawn in response to the amendment of the title.
Note that the statutory double patenting is added with respect to co-pending application 16901538.
Claims 1-15 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 2/23/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No. 16901538 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11145933 (US 16/901,547). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim recites an energy storage module comprising:
a plurality of battery cells arranged in a length direction such that long side
surfaces of adjacent ones of the battery cells face one another, each of the battery cells
comprising a vent:

located between the long side surfaces of each adjacent pair of the battery cells;
a cover member comprising an internal receiving space configured to
accommodate the battery cells and the insulation spacers;
a top plate coupled to a top portion of the cover member and comprising ducts
respectively corresponding to the vents of the battery cells, and opening holes
respectively corresponding to the insulation spacers;
a top cover coupled to a top portion of the top plate and comprising discharge
holes respectively corresponding to the ducts; and
an extinguisher sheet located between the top cover and the top plate,
configured to emit a fire extinguishing agent at a temperature exceeding a certain
temperature, and comprising opening holes positioned to correspond to the ducts,
wherein the insulation spacers comprise a heat-insulating first sheet and a
plurality of flame-retardant second sheets respectively adhered to opposite surfaces of
the first sheet by an adhesion member.
Dependent claims of this application are identical to the other dependent claims of the other application.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. US 16901538 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim recites an energy storage module comprising:
a plurality of battery cells arranged in a length direction such that long side surfaces of adjacent ones of the battery cells face one another, each of the battery cells comprising a vent:

a cover member comprising an internal receiving space configured to accommodate the battery cells and the insulation spacers;
a top plate coupled to a top portion of the cover member and comprising ducts respectively corresponding to the vents of the battery cells, and opening holes respectively corresponding to the insulation spacers;
a top cover coupled to a top portion of the top plate and comprising discharge holes respectively corresponding to the ducts; and
an extinguisher sheet located between the top cover and the top plate, configured to emit a fire extinguishing agent at a temperature exceeding a certain temperature, and comprising opening holes positioned to correspond to the ducts,
wherein the insulation spacers comprise a heat-insulating first sheet and a plurality of flame-retardant second sheets respectively adhered to opposite surfaces of the first sheet by an adhesion member.
Dependent claims of this application are identical to the other dependent claims of the other application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723